TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00623-CR



                                   Patricia Jones, Appellant

                                                v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NO. D-1-DC-90-103402, HONORABLE MACE B. THURMAN, JR., JUDGE PRESIDING


                                                &

    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
     NO. D-1-DC-06-203481, HONORABLE BRENDA P. KENNEDY, JUDGE PRESIDING


                                                &

    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
      NO. D-1-DC-10-201241, HONORABLE JIM CORONADO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Patricia Jones attempts to bring for review in a single appeal five separate

causes from the trial court level. In 1990, in cause number D-1-DC-90-103402 from the 147th

District Court of Travis County, appellant was found guilty of aggravated robbery with a deadly

weapon and sentenced to 15 years imprisonment. Cause number D-1-DC-06-203481 from the

403rd District Court of Travis County was dismissed in 2007. Cause number D-1-DC-10-201241

from the 427th District Court of Travis County was dismissed in 2010. The deadlines for filing an
appeal in any of these causes have long since run, depriving this Court of jurisdiction over

appellant’s complaints. See Tex. R. App. P. 26.2(a); Blanton v. State, 369 S.W.3d 894, 902 (Tex.

Crim. App. 2012) (“A timely notice of appeal is necessary to invoke appellate jurisdiction.”).

               After consultation with the district clerk’s office, it was determined that no records

of the fourth and fifth cause numbers that are being appealed exist. We sent a letter to appellant

asking her to explain how this Court might have jurisdiction over the causes she seeks to appeal,

but we have not received any response. Thus, we lack jurisdiction over her complaints and must

dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton,and Bourland

Dismissed for Want of Jurisdiction

Filed: March 26, 2015

Do Not Publish




                                                 2